Citation Nr: 0111283	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-12 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Eric A. Elkind, Attorney at 
Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1968.  

This appeal arises from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii.  It effectuated the September 1999 
decision of the Board of Veterans' Appeals (Board) which 
granted service connection for post-traumatic stress 
disorder.  The RO assigned a 50 percent rating for disability 
due to post-traumatic stress disorder, effective from July 
30, 1996.  The veteran filed a notice of disagreement with 
the 50 percent rating for post-traumatic stress disorder.  


REMAND

The veteran is seeking a higher evaluation for post-traumatic 
stress disorder.  He asserts that he is unable to maintain 
employment.  He and his representative contend that his 
symptoms of post-traumatic stress disorder cause him to be 
unemployable.  

In addition to the diagnosis of post-traumatic stress 
disorder the veteran has a history of ongoing alcohol, 
cocaine and amphetamine dependence.  The VA examiner in 
February 2000 also diagnosed an amphetamine induced psychotic 
disorder with delusions and possible hallucinations.  It was 
the VA examiner's opinion that the veteran's symptoms of 
post-traumatic stress disorder alone did not make the veteran 
unemployable.  The veteran's private psychologist in December 
1999 indicated he believed that the veteran's alcohol and 
substance abuse were attempts to self-medicate.  During the 
February 2000 VA psychological evaluation the veteran claimed 
that his drug use was secondary to his post-traumatic stress 
disorder.  

Recently,  the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) issued a decision in Allen v. 
Principi, No. 99-7199 (Fed. Cir. Feb. 2, 2001).  In Allen the 
Federal Circuit overturned the holding of the United States 
Court of Appeals for Veterans Claims (Court) in Barela v. 
West, 11 Vet. App. 280 (1998).  The Court in Barela 
interpreted 38 U.S.C.A. § 1110 as barring VA compensation for 
disability resulting from chronic alcohol or drug abuse 
either as secondarily service-connected or as evidence of 
increased severity of a service-connected post-traumatic 
stress disorder.

The Federal Circuit in Allen held:

We disagree with the Veterans Court's 
interpretation of § 1110 in Barela and as 
restated in its remand order in this 
case.  We think the best interpretation 
of the statute is that it precludes 
compensation only in two situations: 1) 
for primary alcohol abuse disabilities; 
and 2) for secondary disabilities (such 
as cirrhosis of the liver) that result 
from primary alcohol abuse.  By 
"primary," we mean an alcohol abuse 
disability arising during service from 
voluntary willful drinking to excess.  We 
do not think that the language of § 1110 
precludes compensation in the third 
situation-i.e., Allen's alleged case-
where an alcohol abuse disability arises 
secondarily from or as evidence of the 
increased severity of a non-willful 
misconduct, service-connected disorder.  
By using the terms "disability resulting 
from" or "disability [that] is a result 
of," we think that Congress intended the 
cause of the disability to be 
determinative in assessing whether, under 
§ 1110, a disability qualifies for either 
authorization for compensation under the 
provision or whether it fits within the 
language of express exclusion from 
compensation.  

*		*		*		*

. . . an alcohol abuse disability arising 
as a direct result of a psychiatric 
condition fits within § 1110's words of 
authorization for compensation ("[f]or 
disability resulting from . . . disease 
[PTSD] contracted in line of duty 
(emphasis added), and does not fit within 
§ 1110's express exclusion from 
compensation ("[a] disability [that] is 
a result of the veteran's own . . . abuse 
of alcohol or drugs.")

The veteran's statements that he believes his alcohol and 
drug use are secondary to his post-traumatic stress disorder 
and the statement of his private psychologist that he 
believes the veteran uses alcohol and substance abuse to 
self-medicate raise the issue of secondary service connection 
for alcohol and substance abuse.  The evidence raises an 
inferred claim for service connection for alcohol and 
substance abuse as secondary to the veteran's service-
connected post-traumatic stress disorder.  See Akles v. 
Derwinski, 1 Vet. App. 118 (1991).  A grant of service 
connection for alcohol or substance abuse may affect the 
evaluation of the veteran's post-traumatic stress disorder.  
For that reason the claims for an increased rating for post-
traumatic stress disorder and service connection for alcohol 
and substance abuse as secondary to post-traumatic stress 
disorder are inextricably intertwined.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).  A decision as to the veteran's claim 
for an increased rating for post-traumatic stress disorder 
must be deferred pending adjudication of his inferred claim 
for service connection for alcohol and substance abuse.

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as is 
the case with the claim herein at issue, is an original claim 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  A review of 
the claims folder does not reflect that the RO considered 
assigning staged ratings.  

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist.  On remand, the RO should address in the first 
instance whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000. 

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past for 
post-traumatic stress disorder, alcohol 
abuse or substance abuse.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  This should include 
records of treatment at the Pa Lama Care 
Center and Kahi Mohala reported by the 
veteran during his February 2000 VA 
evaluation.  

2.  The RO should arrange for the veteran 
to be examined by a VA psychiatrist to 
determine the current severity of his 
post-traumatic stress disorder.  All 
tests and studies determined to be 
necessary by the psychiatrist should be 
conducted in order to identify and 
describe the symptomatology attributable 
to post-traumatic stress disorder.  The 
report of examination should contain a 
detailed account of all manifestations of 
the post-traumatic stress disorder found 
to be present.  The examiner must comment 
on the extent to which post-traumatic 
stress disorder affects occupational and 
social functioning.  A multi-axial 
assessment should be conducted, and a 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning), with an explanation of the 
numeric code assigned, is to be included.  
The claims folder must be made available 
to the physician for review in 
conjunction with the examination.  The 
psychiatrist is requested to render an 
opinion as to whether it is at least as 
likely as not that the veteran's abuse of 
alcohol or drugs is causally related to 
his post-traumatic stress disorder.  If 
in the examiner determines that alcohol 
and drug abuse are not secondary to post-
traumatic stress disorder, then the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the veteran's post-traumatic stress 
disorder alone renders him unemployable.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  The RO should then adjudicate the 
inferred claim of entitlement to service 
connection for alcohol and drug abuse as 
secondary to post-traumatic stress 
disorder and then readjudicate the issue 
of an increased rating for post-traumatic 
stress disorder, including consideration 
of staged ratings as set out in Fenderson.  

If the benefits sought on appeal remain denied, or if a 
notice of disagreement is received regarding any other issue, 
the veteran and his representative should be provided with an 
appropriate supplemental statement of the case and be given 
opportunity to respond.  The case should then be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




